              Case 1:20-cv-00597-SAB Document 17 Filed 02/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   CARLOS D. CORTEZ,                                   Case No. 1:20-cv-00597-SAB

11                  Plaintiff,                           ORDER CORRECTING FEBRUARY 10,
                                                         2021 ORDER GRANTING PARTIES A
12           v.                                          THIRTY DAY EXTENSION TO FILE
                                                         DISPOSITIONAL DOCUMENTS
13   FCA US LLC,
                                                         (ECF No. 16)
14                  Defendant.

15

16          On February 10, 2021, the Court issued an order granting the parties an additional thirty

17 (30) days to file dispositional documents. (ECF No. 16.) The order contained an incorrect date

18 for the extended deadline and the Court shall now issue this order to set the correct date.

19          Accordingly, it is HEREBY ORDERED that the parties shall file dispositional documents

20 on or before March 15, 2021.

21
     IT IS SO ORDERED.
22

23 Dated:      February 16, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                     1
